DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 8/11/2021 have been fully considered but they are not persuasive.  The arguments are presented that Ito would not teach the claimed compound.  These arguments are not persuasive due to the fact that the claimed compound is an ionic compound and the claims do not require a crystal structure that would only result from the claimed compound and the claims do not exclude additional elements due to the “contains” language prior to the claimed compound.  Therefore the Na3+x(Zr1-yYy)2-zMzSi2PO12 material of Ito would still obviate the claimed compound (when M is Mg this would teach a ratio of the claimed elements that falls within the claimed range with the exception of oxygen content being adjacent to the claimed range and therefore obviate the claimed compositional range) [Ito 0009].
The arguments are presented that the 10,511,053 B2 patent would be patentably distinct due to using nitrogen instead of zirconium.  These arguments are not found persuasive due to the fact that the compounds have substantially similar compositions when the required elemental ranges are considered.  The 10,511,053 patent  claims the composition MgxSiOyNz, where 1<x<2, 3<y<5, and 0≤z<1.  Since z may be 0, the nitrogen is an optional element.  In the instant application the MgxZrySiOz where 0<x<2, 
The arguments are presented that claim 1 as amended is patentably distinct over the claims of the 15/658,313 application.  These arguments are not found persuasive due to the fact that both claims are drawn to electrolyte compounds with the formula MgxZrySiOz (where 0<x<2, 0<y<2, and 3<z<6) when Zr is selected for M in the compound claimed in the 15/658,313 application.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 3, 7, 10-11, and 18-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US 2016/0254541 A1, hereafter Kim) in view of Aykol et al. (US 2017/0229742 A1, hereafter Aykol), further in view of Ito et al. (US 2019/0135644 A1, hereafter Ito).
With regard to claims 1, 3, and 7, Kim teaches a secondary battery comprising: 
a first electrode (positive) [0067];
a second electrode (negative) [0067];
a liquid electrolyte filling a space between the first electrode and the second electrode, the liquid electrolyte containing a non-aqueous solvent and a salt of the alkaline earth metal (magnesium) dissolved in the non-aqueous solvent [0103, 0106].
4 (MgCaSiO4), to coat a positive electrode (claim 7) [0008].  This composition includes magnesium, includes polyanions composed of oxygen and silicon (claim 3).  It would have been obvious to one of ordinary skill in the art to use the solid electrolyte coating of Aykol with the positive electrode of Kim for the benefit of reducing acid induced degradation of the electrolyte and positive electrode materials [Aykol 0021].  Aykol teaches a similar material (MgCaSiO4) [0008] does not explicitly teach the claimed MgxZrySiOz material.  However, in the same field of endeavor Ito teaches the use of a Na3+x(Zr1-yYy)2-zMzSi2PO12 (since the claim language “contains” would not exclude additional elements, when M is Mg this would teach a ratio of the claimed elements that falls within the claimed range with the exception of oxygen content being adjacent to the claimed range and therefore obviate the claimed compositional range) [0009].  It would have been obvious to one of ordinary skill in the art at the time the invention was made to use the Na3+x(Zr1-yYy)2-zMzSi2PO12 material of Ito as the solid electrolyte coating material of Kim modified by Aykol since it is taught allow for improved ionic conductivity and battery characteristics [Ito 0014].
With regard to claim 10, Kim teaches the positive electrode includes a positive electrode collector and a positive electrode active material disposed on the positive electrode collector, the positive active material layer including a plurality of positive electrode active material particles [0062, 0069].  Kim does not explicitly teach the use of a solid electrolyte covering the first (positive) electrode.  However, in the same field of endeavor, Aykol teaches the use of a solid electrolyte, CaMgSiO4 (MgCaSiO4), to coat a 4) [0008] does not explicitly teach the claimed MgxZrySiOz material.  However, in the same field of endeavor Ito teaches the use of a Na3+x(Zr1-yYy)2-zMzSi2PO12 (since the claim language “contains” would not exclude additional elements, when M is Mg this would teach a ratio of the claimed elements that falls within the claimed range with the exception of oxygen content being adjacent to the claimed range and therefore obviate the claimed compositional range) [0009].  It would have been obvious to one of ordinary skill in the art at the time the invention was made to use the Na3+x(Zr1-yYy)2-zMzSi2PO12 material of Ito as the solid electrolyte coating material of Kim modified by Aykol since it is taught allow for improved ionic conductivity and battery characteristics [Ito 0014].
With regard to claim 11, Kim does not explicitly teach the use of a solid electrolyte covering the first (positive) electrode.  However, in the same field of endeavor, Aykol teaches the use of a solid electrolyte, CaMgSiO4 (MgCaSiO4), to coat a positive electrode [0008].  It would have been obvious to one of ordinary skill in the art to use the solid electrolyte coating of Aykol with the positive electrode of Kim for the benefit of reducing acid induced degradation of the electrolyte and positive electrode materials [Aykol 0021].  Kim and Aykol would not explicitly teach a second solid electrolyte coating on the second (negative) electrode.  However this would be an 4) [0008] does not explicitly teach the claimed MgxZrySiOz material.  However, in the same field of endeavor Ito teaches the use of a Na3+x(Zr1-yYy)2-zMzSi2PO12 (since the claim language “contains” would not exclude additional elements, when M is Mg this would teach a ratio of the claimed elements that falls within the claimed range with the exception of oxygen content being adjacent to the claimed range and therefore obviate the claimed compositional range) [0009].  It would have been obvious to one of ordinary skill in the art at the time the invention was made to use the Na3+x(Zr1-yYy)2-zMzSi2PO12 material of Ito as the solid electrolyte coating material of Kim modified by Aykol since it is taught allow for improved ionic conductivity and battery characteristics [Ito 0014].
With regard to claim 18, Kim teaches an electrode potential of +4 V based on the alkaline earth metal [0079].
With regard to claim 19, modified Kim does not explicitly teach the claimed property, however it should also be capable of blocking electrons since the solid electrolyte coating of Aykol and Ito is substantially the same as the claimed coating as detailed in the rejection of claim 1 above.  While intended use recitations and other types of functional language cannot be entirely disregarded. However, in apparatus, article, and composition claims, intended use must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim. In a claim drawn to a process of making, the intended use must result in a manipulative difference as compared to the prior art. In re Casey, 370 F.2d 576, 152 USPQ 235 (CCPA 1967);   In re Otto, 312 F.2d 937, 938, 136 USPQ 458, 459 (CCPA 1963).
Claims directed to apparatus must be distinguished from the prior art in terms of structure rather than function. In re Danly, 263 F.2d 844, 847, 120 USPQ 528, 531 (CCPA 1959).  See also MPEP § 2114.
The manner of operating the device does not differentiate an apparatus claim from the prior art. A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Kim, Aykol, and Ito as applied to claims 1, 3, 7, 10-11, and 18-19 above, and further in view of Kugai et al. (US 2002/0036131 A1, hereafter Kugai).
With regard to claim 6, Kim, Aykol, and Ito teach the secondary battery as detailed in the rejection of claim 1 above.  Kim, Aykol, and Ito would not explicitly teach that the solid electrolyte is amorphous.  However, in the same field of endeavor, Kugai teaches the use of amorphous solid electrolytes [0023].  It would have been obvious to one of ordinary skill in the art to use an amorphous solid electrolyte with the battery of modified Kim for the benefit of improved ionic conductivity [Kugai 0023].

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claims 1-3, 7, and 10 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 8, 16, and 19 of U.S. Patent No. 10,511,053 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because both are drawn to a secondary battery with a magnesium oxide based compound covering the positive electrode.
Claims 1, 6-7, and 10 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 18, 20, 22, 24, and 26 of copending Application No. 15/658,313 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because both are drawn to a secondary battery with a magnesium oxide based compound covering the positive electrode.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRENT C THOMAS whose telephone number is (571)270-7737. The examiner can normally be reached Flexible schedule, typical hours 11-7 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miriam Stagg can be reached on (571)270-5256. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 





/BRENT C THOMAS/Examiner, Art Unit 1724                                                                                                                                                                                                        

/MIRIAM STAGG/Supervisory Patent Examiner, Art Unit 1724